Order entered May 14, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01744-CV
                                     No. 05-13-01748-CV

                                CHELSEA DAVIS, Appellant

                                              V.

                        MCKOOL SMITH, P.C., ET AL., Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-13-19281

                                          ORDER
       Upon review of the records in these two appeals, the Court concludes that there is

substantial overlap among the issues presented by the cases. Accordingly, on its own motion, the

Court CONSOLIDATES appellate cause number 05-13-01748-CV into appellate cause number

05-13-01744-CV. We DIRECT the Clerk of this Court to transfer all papers from appellate

cause number 05-13-01748-CV to appellate cause number 05-13-01744-CV. Henceforth, all

documents shall bear appellate cause number 05-13-01744-CV.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE